Citation Nr: 0605341	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-36 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from May 
1951 to May 1955, with additional periods of inactive 
service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for tinnitus 
and reopened and subsequently denied service connection for 
bilateral hearing loss.

Regardless of the RO's decision to reopen the hearing loss 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted. See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).


FINDINGS OF FACT

1. An unappealed October 1998 rating decision denied service 
connection for bilateral hearing loss finding that there was 
no evidence that the veteran had suffered acoustic trauma, 
ear disease or hearing loss during service.

2. Evidence received since the October 1998 decision includes 
statements from private doctors that appear to link the 
hearing loss to service; such evidence relates to an 
unestablished fact (nexus) necessary to substantiate the 
claim, and when considered by itself or together with 
previous evidence of record, the new evidence raises a 
reasonable possibility of substantiating the claim. 

3. The veteran's bilateral hearing loss was not present 
during service or for years thereafter, and the preponderance 
of the evidence is against a causal link between his hearing 
loss and any remote incident of service, including acoustic 
trauma.

4. The veteran's tinnitus was not present during service or 
for decades thereafter, and the preponderance of the evidence 
is against a causal link between his tinnitus and any remote 
incident of service, including acoustic trauma.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for bilateral hearing loss may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (2005).

2. Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.385 (2005).

3. The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Appeal to Reopen Claim for Hearing Loss

The veteran asserts that he has bilateral hearing loss due to 
service.  In October 1998, the RO made two decisions 
regarding the veteran's application for compensation.  On 
October 16, 1998, the RO denied service connection for 
bilateral hearing loss denied the claim based, essentially, 
on a finding that there was no evidence of acoustic trauma, 
ear disease or hearing loss during service.  The RO did not 
discuss whether there was any evidence linking current 
hearing loss to service.  Immediately following the denial, 
the RO received additional evidence from the veteran, 
prompting reconsideration of his claim.  The RO denied the 
claim on October 30, 1998, again on the grounds that there 
was no evidence of acoustic trauma, ear disease or hearing 
loss in the service records, and again without reaching the 
question of whether there is any link between his current 
disability and inservice injury. The veteran was notified of 
the decision in a November 1998 letter; he did not appeal it.  
The October 30, 1998 decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran reapplied for service connection for hearing loss 
in January 2003.  In support of his claim he submitted a 
letter from Dr. G.K. (indicating that the veteran's hearing 
loss "historically dates back to his military experience and 
associated noise exposure.") and a medical opinion from Dr. 
J.N. (attributing the veteran's hearing loss to his inservice 
"expos[ure] to intense noise, which reduced the hearing and 
slowly progressed to the point it is now.").  The veteran 
also submitted treatment reports.  Finally, the veteran 
submitted a statement describing his inservice noise 
exposure.  The RO considered these submissions to be new and 
material evidence and reopened his claim.  

For evidence to be new and material, such evidence must 
relate to an unestablished fact (nexus) necessary to 
substantiate the claim, and when considered by itself or 
together with previous evidence of record, the new evidence 
must raise a reasonable possibility of substantiating the 
claim.  The evidence received is new as it does not replicate 
any evidence already in the veteran's file.  As for the 
material requirement, the veteran's statement regarding his 
inservice noise exposure bears directly on the grounds the RO 
cited for denying the claim in 1998, and the two letters 
submitted by Drs. G.K. and J.N. go to establishing a link 
between the veteran's inservice acoustic trauma and his 
current disability.  Both his statement and the medical 
opinions relate to unestablished facts necessary to 
substantiate the claim.  New and material evidence has been 
received, and the claim for service connection for hearing 
loss may be reopened.

II. Service Connection for Hearing Loss and Tinnitus

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise. 
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
No record exists in the veteran's service medical records 
relating to acoustic trauma, ear disease, hearing loss or 
tinnitus.

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and organic 
diseases of the nervous system (to include sensorineural 
hearing loss (SNHL)) become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss 
was not shown during service or in the first post-service 
year.  Additionally, the veteran's statement accompanying his 
notice of disagreement describes the hearing loss beginning 
"a few years" after service.  The evidence does not place 
the hearing loss symptoms within the presumptive period.  
Tinnitus is not a disease falling within the purview of 
38 C.F.R. § 3.309 and therefore cannot benefit from the 
presumption.  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology. This provision does 
not relieve the requirement that there be some evidence of a 
nexus to service. If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, 
chronicity is not shown with regard to hearing loss or 
tinnitus. The first reports of hearing loss are "a few years 
after service" and first documented by the evidence in 
December 1991.  The veteran states the first time he noticed 
tinnitus symptoms was twenty years prior to his VA 
examination, approximately 1983.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
entitlement to service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). Evidence in this regard must be medical 
evidence linking the current hearing loss or tinnitus to 
service. 

When considering the medical evidence chronologically, the 
records show a considerable gap between service and the first 
evidence of hearing loss or tinnitus. This gap has not been 
bridged.  The veteran's service medical records report no 
problems with his ears, and hearing loss and tinnitus are not 
shown at separation in 1955.  While the medical records do 
eventually document a hearing loss disability, such 
disability was only shown in the past twenty years.  Post 
service medical records do not show hearing loss disability 
until 1991, nor do they show tinnitus until the veteran 
complained of tinnitus to the VA examiner in 2003.  There is 
no supporting evidence to document any hearing loss or 
tinnitus during the initial thirty years post service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service]. While the Board acknowledges that 
the veteran is competent to provide evidence of his own 
experience, the fact remains that there was no medical 
evidence showing hearing loss or tinnitus within the first 
thirty years after separation from service.  

In light of the absence of documentation, any link between 
the veteran's disability and the complained of cause must be 
found through his statements as supported by the existing 
records.  Favoring the veteran's claims are his private 
medical records and opinions.  Three doctors have submitted 
letters attributing his disability to inservice noise 
exposure.  Dr. G.K. sent three letters commending the veteran 
for benefits.  The first letter in July 1998 noted that the 
veteran had been under the doctor's care for hearing loss for 
ten years and requested financial assistance on the veteran's 
behalf.  In his second letter in October 1998, Dr. G.K. 
states that "As a Veteran of the Armed Forces, he has a 
significant history of noise exposure."  In his third 
letter, Dr. G.K. describes the veteran's hearing loss in 
January 2003 thus: "He has a hearing loss that historically 
dates back to his military experience and associated noise 
exposure."  Dr. D.M. submitted a letter February 2003 
stating the veteran's "hearing loss was first noticed while 
enlisted in the military, and the results of his 1991 hearing 
evaluation show the characteristics of a noise induced 
hearing loss."  Dr. J.N. describes it in February 2003, 
"[Y]ou were in the Air Force during the II World War and 
were exposed to intense noise, which reduced the hearing and 
slowly progressed to the point it is now...Our attempts to find 
other definable causes for your hearing loss have not yielded 
causes other than those stated."  Misidentifying the war 
during which the veteran served does not invalidate the 
opinion.  It illustrates a fundamental problem: while all of 
these opinions lend support to the veteran's claim, there is 
no indication that any of them were founded on review of the 
veteran's claim file.  

A contrary opinion was received from the VA examiner.  The VA 
examiner provided a medical opinion that a relationship 
between the current hearing loss disability and military 
noise exposure is "unlikely".  The VA examiner was the only 
doctor to frame his opinion after review of the entire claims 
file, which includes his claim documentation, the opinions of 
the private doctors cited above, the veteran's service 
medical history and his DD214.  The difference of opinion 
between the private doctors and the VA examiner is at its 
core a difference of timing, when did the hearing loss begin?  

The Board has considered both opinions from Drs. J.N., G.K. 
and D.M. indicating that the hearing loss be attributed to 
service and the opinion of the VA examiner that a 
relationship between the veteran's hearing loss and his 
military service is unlikely.  The Board observes that in the 
veteran's initial claim for service connection for hearing 
loss in July 1998 he describes the nature of the disability 
as, "Hearing Loss damage done while in service progressed 
over the years."  In the veteran's March 2003 claim for 
hearing loss he described the beginning of that loss as 
follows: "My first hearing aids were about 20-25 years ago 
but the hearing loss started about 5 yrs previous to that."  
The private doctors were not presented with this conflict.  
On the other hand, the VA examiner must reconcile two 
conflicting time frames, the service period of 1951-1955 or 
an approximate beginning time frame of 1973 to 1978, anywhere 
from fifteen to twenty years post service.  Both Drs. G.K. 
and D.M. describe the hearing loss as dating to his service 
period, yet the examination given to the veteran at 
separation indicated normal hearing function, with a score of 
15 out of 15 on the whispered voice test, and made no mention 
of any tinnitus, acoustic trauma, ear disease or hearing 
loss.  In his letter of September 2003, the veteran described 
the onset of his tinnitus as sometime in the early 1980's.  
The veteran's occupation, as listed on his DD 214, was that 
of a supply clerk.  Dr. J.N. characterized the veteran's 
noise exposure during service as "intense" which is not 
supported by his occupation.  Dr. G.K. reports "significant 
noise exposure." Dr. D.M. does not describe the noise 
exposure at all, he says that the hearing loss is consistent 
with "the characteristics of a noise induced hearing loss."  
Supply clerk is not an occupation typically associated with 
loud noise exposure, but this depends on the veteran's 
proximity to flight activities.  The VA examiner did 
recognize that the veteran would have been exposed to some 
loud noise simply as a function of service in the Air Force.  

The Board places greater weight on the June 2003 VA 
examiner's opinion.  The Board finds that the veteran's 
statement in his March 2003 claim that his hearing loss began 
somewhere between 1973 and 1978 is consistent with his 
statement of first noticing tinnitus in the early 1980's and 
the results of his service medical records showing normal 
hearing at separation in 1955.  The occupational specialty of 
supply clerk does not bear more than an ordinary amount of 
noise exposure, again consistent with his hearing scores at 
separation.  The Board discounts the private doctors' 
opinions because those opinions relied on a different factual 
premise than that of the VA examiner.  As the VA examiner's 
history accords with the Board's findings, his opinion 
completes the medical picture surrounding the veteran's 
claim: while the veteran had some noise exposure during 
service, his hearing was normal at the time of separation, 
"[i]t is therefore unlikely that his hearing loss or his 
infrequent mild tinnitus is related to his military 
service."  

In short, the records do not document inservice acoustic 
trauma, ear disease, hearing loss or tinnitus during service 
or for many years thereafter, and the preponderance of 
medical evidence is against a finding that the current 
hearing loss and tinnitus is related to service.  As such, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

III. Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in March 2003 and October 2004.  Those 
letters advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The 2004 letter told 
him to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done for the bilateral hearing loss claim in this case; 
however, it was not done following the veteran's submission 
of his claim for tinnitus.  The claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in October 2004 
was not given prior to the first adjudication of the tinnitus 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2005.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law. The claimant was afforded medical examination to obtain 
an opinion as to whether his hearing loss or tinnitus can be 
directly attributed to service.  The opinion in this regard 
did not favor the veteran's claims.  Further examination or 
opinion is not needed on either claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the claimant's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


